HALL, Chief Justice:
Plaintiffs are former public employees of Payson City Hospital, which was sold to a private corporation, rendering the Hospital and its employees no longer eligible to participate in the Utah State Retirement System. Defendant concluded that plaintiffs were terminated employees within the meaning of Utah Code Ann. § 49-10-24 (1981) (amended 1987)1 and therefore denied plaintiffs a refund of the contributions made by their employer to their Utah State Retirement System accounts.
Plaintiffs brought this action on behalf of themselves and all other hospital employees similarly situated, seeking to recover the contributions made by their employer to their retirement accounts. The district court entered summary judgment of no cause of action, and plaintiffs appeal.
The issue presented requires interpretation of the provisions of Utah Code Ann. § 49-10-24 (1981), which provided:
49-10-24. Options of terminating employee — Withdrawal of accumulated contributions — Inactive membership. If a member shall for any cause, except retirement, permanent or temporary disability or death, cease to be employed in covered services for an employer he may:
(a) By written request directed to the retirement office receive a refund of all his accumulated contributions, less a withdrawal fee the amount of which the retirement board shall establish by regulation for the purpose of reimbursing its administrative fund for the cost entailed by said withdrawal. In the event of such election, a terminating employee upon later re-employment by an employer under the provisions of this act, unless he redeposits his refund as herein permitted, *162shall be treated as a new employee and his service history and benefit rights shall then be based upon current services from the date of said re-employment in covered services.
(b) Leave his account in the fund intact. In the event of such election, a terminating employee shall retain status as a member of the system, excepting for the lack of contributions paid into the fund by him or on his behalf. In the event of his re-employment by an employer for services covered by this act, his service history and benefit rights shall be based upon the prior service credit and current service credit accredited to him at the time of his most recent termination of employment, as well as upon the current service credit that he acquires as the result of his re-employment.
Upon the attainment of retirement age, an inactive member shall have the same rights to receive retirement benefits, if eligible therefor, as any active employee member.
Plaintiffs contend that the foregoing statute has no application in this case because it speaks only in terms of individual employees and thus was not enacted in contemplation of employees who become disqualified en masse. Plaintiffs therefore urge that they have a legally protectible interest in the employer contributions as “deferred wages.” However, the plain, unambiguous language of section 49-10-24 prohibits the granting of the relief sought by plaintiffs.
In no uncertain terms, the subject statute provides that upon cessation of employment “for any cause, except retirement, permanent or temporary disability or death,” the employee is afforded but two options. Either the employee may elect to “receive a refund of all his accumulated contributions,” or he may elect to “leave his account in the fund intact.” Choice of the latter election would of course preserve to the employee not only his own contributions, but those of his employer as well.
The legislature has the responsibility to promote the public welfare, and it lies within its power to create retirement systems that will accomplish that purpose.2 We deem that purpose to have been accomplished in the instant case, and we are not persuaded that the mandatory “for any cause” language of the statute fails to encompass a mass disqualification of employees covered by the Retirement System.
We conclude that plaintiffs are statutorily prohibited from sharing in their previous employer’s contributions to their retirement accounts.
Affirmed. No costs awarded.
HOWE, Associate C.J., and STEWART, DURHAM and ZIMMERMAN, JJ. concur.

. Utah Code Ann. § 49-10-24 was amended by 1987 Utah Laws ch. 1, § 17, effective July 1, 1987, and is presently codified at Utah Code Ann. § 49-1-502 (Supp.1987). Changes in the present version of the statute do not affect the outcome of this appeal.


. Bryson v. Utah State Retirement Office, 573 P.2d 1280, 1282 (Utah 1978). Because of the nature and posture of this case, we are not asked and do not decide any constitutional issues regarding the legislation or concerns involved in this appeal.